STATE OF MICHIGAN

                            COURT OF APPEALS



SCOTT A. BOUIS,                                                      UNPUBLISHED
                                                                     November 17, 2015
               Petitioner-Appellant,

v                                                                    No. 322465
                                                                     Tax Tribunal
CITY OF LANSING,                                                     LC No. 14-000034

               Respondent-Appellee.


Before: METER, P.J., and BORRELLO and BECKERING, JJ.

PER CURIAM.

       Petitioner appeals as of right from an order of the Michigan Tax Tribunal dismissing his
residential property tax appeal for failure to appear at a hearing as required by the notice of
hearing. We affirm.

        Respondent denied petitioner’s request for a principal residence exemption (PRE) and
petitioner appealed to the Tax Tribunal. The matter was scheduled for a hearing on June 5, 2014,
and the certified record indicates that a notice of hearing was sent to petitioner on April 14, 2014.
When petitioner did not appear at the hearing, the tribunal entered an order of dismissal.

        Petitioner argues that the tribunal erred because he did not receive the notice of hearing.
Although petitioner presented this argument before the tribunal in a signed motion for
reconsideration of the order of dismissal, petitioner did not pay the filing fee for his motion and
did not request a waiver of suspension of fees. As a result, the tribunal took no action on the
motion. Under these circumstances, we consider the issue unpreserved. See Polkton Twp v
Pellegrom, 265 Mich. App. 88, 95; 693 NW2d 170 (2005). Unpreserved issues are reviewed for
plain error affecting substantial rights. Henderson v Treasury Dep’t, 307 Mich. App. 1, 9; 858
NW2d 733 (2014).




                                                -1-
       The certified record indicates that the April 14, 2014, notice of hearing was mailed or e-
mailed to petitioner on that date.1 In Goodyear Tire & Rubber Co v City of Roseville, 468 Mich.
947; 664 NW2d 751 (2003), the Michigan Supreme Court stated:

       The Tribunal denied the petitioner’s motion to reinstate, relying on the fact that
       notice had been mailed to petitioner and that the notice was not returned as
       undeliverable. The Tribunal did not determine that petitioner had actual
       knowledge of the scheduled conference.

              While a presumption arises that a letter with a proper address and postage
       will, when placed in the mail, be delivered by the postal service, this presumption
       can be rebutted with evidence that the letter was not received. If such evidence is
       presented, as it was here, then a question of fact arises regarding whether the letter
       was received.

Here, petitioner attempted to present his “evidence” of non-receipt (i.e., his signed motion for
reconsideration) without paying the proper filing fee.2 Accordingly, no evidence was properly
presented to the tribunal regarding non-receipt, and we find no plain error in the tribunal’s
conclusions.

       Petitioner next argues that he was deprived of due process of law because the tribunal
would not grant a waiver of suspension of fees pursuant to MCR 2.002(C). However, there is
simply nothing in the record establishing that a request for a waiver or suspension of fees
pursuant to MCR 2.002(C) was made with regard to the petition at issue on appeal.3 Petitioner




1
  Petitioner argues that MCR 2.105 requires that the tribunal provide him notice of hearing.
Although we agree that notice of hearing must be given to petitioner, petitioner is incorrect in
asserting that the applicable rule is MCR 2.105. The Tax Tribunal is an entity of administrative
law. Pursuant to MCL 205.732(d), the tribunal has the authority to promulgate its own rules,
including rules that govern practice and procedure. Mich Admin Code, R 792.10285 provides:

               Notice shall be sent to the parties or their attorneys or authorized
       representatives of the time and date of the hearing, if telephonic, and the time,
       date, and place of the hearing, if by video conference or in-person, not less than
       45 days before the hearing, unless otherwise ordered by the tribunal. [Emphasis
       added.]

Because there is an administrative rule applicable to the situation, the Michigan Court Rules do
not apply. See Mich Admin Code, R 792.10215.
2
 Petitioner states on appeal that he was “not made aware of any motion fee” concerning the
motion for reconsideration.
3
  Significantly, petitioner makes no argument that the waiver argument was presented as part of
the motion for reconsideration, instead arguing that he did not know that a fee was required for

                                                -2-
asserts that he filed a petition challenging the denial of a PRE and “[s]imultaneously . . . filed an
affidavit to waive court fees,” but the record reveals that petitioner filed the petition in February
2014, and the affidavit4 is dated April 9, 2014. From the arguments and references in
petitioner’s appellate brief, it appears that the affidavit to waive court fees was filed in
conjunction with a separate petition relating to a property appraisal. Under the circumstances,
we decline to address this issue. Toaz v Dep’t of Treasury, 280 Mich. App. 457, 463; 760 NW2d
325 (2008).

       We affirm.



                                                              /s/ Patrick M. Meter
                                                              /s/ Stephen L. Borrello
                                                              /s/ Jane M. Beckering




this motion. See footnote 2, supra. We further note that petitioner paid the fee for his initial
petition.
4
  It is not clear that this affidavit was even filed as part of the official record. The tribunal’s
“action information” sheet does not refer to it, and it appears that the affidavit is included in the
record merely as an attachment to petitioner’s appellate brief (a copy of which was filed with the
tribunal).


                                                -3-